DETAILED ACTION
Allowable Subject Matter
Claim(s) 117 - 136 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Wexler et al (WO 2016/012865), teaches a wearable apparatus, the wearable apparatus comprising: a wearable image sensor configured to capture a plurality of images; and at least one processor programmed to: receive, from a mobile communications device wirelessly paired with the wearable apparatus, a command to provide location information for the wearable apparatus, analyze, in response to the command, at least one image depicting an environment of the wearable apparatus to determine a location of the wearable apparatus; and cause information about the location of the wearable apparatus to be transmitted to the mobile communications device. However, the closest prior art does not teach the command havinq been transmitted in response to a user input at the mobile communications device to ping the wearable apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487